Case: 14-30281      Document: 00512823853         Page: 1    Date Filed: 11/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 14-30281                               FILED
                                  Summary Calendar                      November 3, 2014
                                                                          Lyle W. Cayce
                                                                               Clerk
BRANDON SCOTT LAVERGNE,

                                                 Plaintiff-Appellant

v.

CLAIRE TAYLOR; ADVERTISER MEDIA NETWORK,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:13-CV-2193


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Brandon Scott Lavergne, Louisiana prisoner # 424229, pled guilty to two
counts of first degree murder for the murders of Michaela Shunick and Lisa
Pate. Thereafter, Lavergne filed a civil rights complaint against Claire Taylor
and the Advertiser Media Network. The district court treated Lavergne’s
complaint as arising under 42 U.S.C. § 1983 and dismissed his claims for
failure to state a claim because Taylor, a private citizen, and The Advertiser, a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30281     Document: 00512823853     Page: 2   Date Filed: 11/03/2014


                                  No. 14-30281

private newspaper, were not state actors and had not otherwise acted “under
color of law” within the meaning of Section 1983. To the extent Lavergne
raised claims under Louisiana state law, those claims were dismissed without
prejudice.
      On appeal, Lavergne repeats his claims of libel and slander against
Taylor and The Advertiser, and he contends that the district court erred in
refusing to allow him to amend his complaint, as he was entitled to do as a
matter of right, or to appoint him counsel. This court reviews a dismissal for
failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii) de novo, applying the
same standard that is used to review a dismissal under Federal Rule of Civil
Procedure 12(b)(6). Black v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).
Lavergne has not challenged the district court’s determination that the
defendants were not state actors for Section 1983 purposes or that it could not
exercise supplemental jurisdiction over his state law claims because complete
diversity was lacking. Although pro se briefs are liberally construed, even pro
se litigants must brief arguments in order to preserve them. Yohey v. Collins,
985 F.2d 222, 225 (5th Cir. 1993). Lavergne has therefore failed to show that
the district court abused its discretion in denying Lavergne’s motion to appoint
counsel or his motion to amend his complaint. See Ulmer v. Chancellor, 691
F.2d 209, 212-13 (5th Cir. 1982); Leal v. McHugh, 731 F.3d 405, 417 (5th Cir.
2013). To the extent Lavergne raises new claims on appeal, we do not address
them. See Williams v. Ballard, 466 F.3d 330, 335 (5th Cir. 2006).
      Lavergne’s motion to appoint counsel is DENIED, and the district court’s
judgment is AFFIRMED.




                                        2